TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 3, 2015



                                      NO. 03-14-00492-CV


                                  W. Robert Brown, Appellant

                                                 v.

          Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and
              Ken Paxton, Attorney General of the State of Texas, Appellees




        APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
         REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on July 7, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

portions of the trial court’s judgment regarding whether the statute of limitations bars the tax

assessment at issue and whether the occasional-sales exemption applies. Therefore, the Court

reverses the trial court’s summary judgment in favor of appellees and remands the case to the

trial court for proceedings consistent with this opinion. Appellees shall pay all costs relating to

this appeal, both in this Court and the court below.